DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Llewellyn of U.S. Patent No. 10,826,141 as set forth in the previous office action.
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed as it calls for a species separate and distinct from that originally claimed.  Where such depends on claim 1and it being more generic, rejoinder of the claim can be requested if allowable subject matter if found in the dependent claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103

 	Claims 1-4, 6, 8, 10, 11, 13, 14, 19, and 20 is/are rejected 35 U.S.C. 102(a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 being unpatentable over Fossum et al. 9,770,633 and further in view of Burnett et al. 2012/0142452 as set forth in the previous office action. 	
Claims 5, 7, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633 and further in view of Burnett et al. 2012/0142452 in view of Burrows D482,420 for the reasons set forth in the previous office action. 

Claims 12, 15, 16 and in the alternative claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633 and further in view of Burnett et al. 2012/0142452 in view of de al Cruz 8,834,289 for the reasons set forth in the previous office action.
Conclusion
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. 
Applicant’s remarks with respect to the double patenting rejection above are noted. 
Before responding to applicant’s remarks with respect to the rejection, no amendments have been made to attempt to clarify the broad scope of the claim. To show how broadly the claims can be interpreted in their failure to distinguish over the applied art, the new grounds for rejection above is made in the alternative under one of anticipation. For example, most broadly, a lower most portion of the sole will depend on the orientation and angle the Fossum club is being held.  Rotating his club will allows a lowermost point of the valley be above a lowermost portion point of the sole; 

    PNG
    media_image1.png
    1426
    1256
    media_image1.png
    Greyscale

The claims fails to define and constrain the lowermost portion of the valley portion and the sole to avoid broad interpretation to meet the limitations as set forth above.  Even more broadly it will depend on how one interprets a lowermost portion of the valley.  If the lowermost portion of the valley is interpreted as being internal, then the limitation is anticipated as illustrated below;

    PNG
    media_image2.png
    1241
    1021
    media_image2.png
    Greyscale

With respect to the finding of such a design limitation as obvious as set forth in the previous grounds for rejection, applicant argues that Fossum teaches varying the "wave height 2570" in relation to "deflector front offset 4710" and "deflector depth 4720".  While applicant discusses the “deflector depth”, he fails to fully consider Fossum’s teachings where he recognizes that, “each dimension influences the wave structure performance in a unique way”.  (col. 7, ln. 14).  At his point In re Williams, is considered clearly applicable as one looking to optimize the performance of the club head would surely consider adjusting the wave form dimensions as and shape in order to obtain desired performance of a club head.  In the art of golf, finite element modeling of designs is common and a useful tool in predicting results obtained by optimization of such dimensions. Here the wave structure of the prior art and the instant invention are doing the same thing of attempting to increase the flex of the striking face as desired to obtain desired performance characteristics.  In further review of applicant’s specification, this claimed limitation is never discussed.  While such is shown in figs. 10A and 10B, no criticality of this design feature is discussed to show applicant has discovered any unexpected results or solved any particular problem in the art.  Instead, applicant has merely carried forward the original concept of applying such shape structures to the sole of a club by merely changing is form and proportion.  The prior art fully recognizes that doing such will influence “performance in a unique way”.  Computer modeling of such changes in form make any results very predictable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  There is no evidence of record and no discussion in the specification that applicant has discovery anything and not merely experimented with different shapes and forms of wave structure like that shown by Fossum in order to obtain performance properties desired for a particular club for a particular purpose. As such, to have shaped the waves of Fossum such that his wave do not extend up to or below the sole would have been obvious in order to reduce ground contact, raise the center of gravity upward and increase the stiffness of the face as would be expected to one of ordinary skill in the art of designing golf clubs. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711